Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel claims 1-11.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 12-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps and arrangement for the method including forming an electrically conductive barrier material between the first and second portions of the electrode, wherein at least one portion of the electrically conductive barrier material has a larger cross section than at least one of the first, or second portions of the electrode, as in the context of claim 12.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps and arrangement for the method including forming an electrically conductive barrier material between the switch and the phase change material storage element wherein forming the electrically conductive barrier material between the switch and phase change material comprises: forming in situ the electrically conductive barrier material a first electrode, and a second electrode, as in the context of claim 18.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps and arrangement for the method including forming an electrically conductive barrier material between the switch and the phase change material storage element, wherein forming the electrically conductive harrier material between the switch and phase change material comprises: forming in situ the electrically conductive barrier material, a first electrode, and a second electrode, wherein the first electrode is disposed between at least a portion of the switch and the electrically conductive barrier material, and wherein the second electrode is disposed between at least a portion of the phase change material storage element and the electrically conductive barrier material, as in the context of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816